In an action for injunctive relief, the intervenor Saratoga Harness Racing, Inc., appeals from stated portions of an order of the Supreme Court, Westchester County (Cowhey, J.), entered October 23, 1996, which, inter alia, granted the plaintiffs motion for a preliminary injunction and fixed the plaintiffs undertaking in connection with that preliminary injunction at $9,000.
Ordered that the order is affirmed insofar as appealed from, with costs.
The Supreme Court properly granted the plaintiffs motion for a preliminary injunction inasmuch as the plaintiff demonstrated the likelihood of success on the merits, irreparable harm absent the preliminary injunction, and a balancing of the equities in its favor (see, Aetna Ins. Co. v Capasso, 75 NY2d 860; Burmax Co. v B & S Indus., 135 AD2d 599).
The intervenor-appellant’s remaining contentions are without merit. O’Brien, J. P., Goldstein, McGinity and Luciano, JJ., concur.